DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 16 and 17 depend from canceled claim 15 and are therefore vague.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim 12 is rejected under 35 U.S.C. 102a1 as being anticipated by Dothie et al (2011/0015467).  Dothie discloses the use of his system on infants (e.g. paras. 70, 75, etc.) that has a base unit containing contact and non-contact sensors to sense sleep relevant characteristics and environmental conditions (e.g. figures 2 and 4, paras. 55, 91, 96, etc.; on a blanket or mattress) that takes caregiver typing traits/preferences (e.g. table 7, what time they would like to put the child to bed, child did not sleep in normal bed last night, how long the caregiver can tolerate the baby crying, paras. 141, 61, 67, 87, 110, 133, etc.), uses the caregiver communication device for a questionnaire to receive perceptions of infant sleep quality/metric/patterns (e.g. paras. 110, 112, 115, questionnaire, etc.) and sensed sleep quality measures (e.g. figure 2, para. 114, etc.) to determine an action/intervention (e.g. figures 8, 13, etc.) where the system has a server to use the data to determine the action/intervention (e.g. paras. 158, 162, etc.) and operates in a closed loop system to continually/daily change the interventions based on feedback (e.g. para. 60, etc.).
As to the claimed limitations of positively reciting caregiver typing traits and questions regarding caregiver preferences, Dothie specifically mentions that the caregiver is asked their preferences, specifically: para. 119, is the child’s sleeping behavior satisfactory, whether they would like to try a behavioral program, or make a change to the child’s environment; para. 124, giving the option to choose a program that the caregiver prefers; para. 129 a desired bedtime for the child; para. 141, setting the maximum time for the child to cry; para. 142, confirms that the amount of time to cry is acceptable; para. 184, information on choice and implementation of programs or actions; and table 7, child did not sleep in normal bed last night; time child was first put to bed, etc.
Dothie specifically notes in paragraph 108 the use of the processing unit/remote server (e.g. paras. 107, 108, 110, 112, 115, 157, 158, etc.; which can be a separate unit or part of the personal processing device) having an algorithm and processors to run the software to perform the method and therefore the remote server does administer/ask the questions to the caregiver.  In addition, Dothie specifically notes in paragraph 158 the use of a plurality of base/sensor/portable units being connected to a main server to operate the system and method.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 8, 10-11, 13-14, 18 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Dothie et al (2011/0015467).  Dothie discloses the use of his system on infants (e.g. paras. 70, 75, etc.) that has a base unit containing contact and non-contact sensors to sense sleep relevant characteristics and environmental conditions (e.g. figures 2 and 4, paras. 55, 91, 96, etc.; on a blanket or mattress) that takes caregiver typing traits/preferences (e.g. table 7, what time they would like to put the child to bed, child did not sleep in normal bed last night, how long the caregiver can tolerate the baby crying, paras. 141, 61, 67, 87, 110, 133, etc.), uses the caregiver communication device for a questionnaire to receive perceptions of infant sleep quality/metric/patterns (e.g. paras. 110, 112, 115, questionnaire, etc.) and sensed sleep quality measures (e.g. figure 2, para. 114, etc.) to determine an action/intervention (e.g. figures 8, 13, etc.) where the system has a server to use the data to determine the action/intervention (e.g. paras. 158, 162, etc.) and operates in a closed loop system to continually/daily change the interventions based on feedback (e.g. para. 60, etc.).
As to the claimed limitations of positively reciting caregiver typing traits and questions regarding caregiver preferences, Dothie specifically mentions that the caregiver is asked their preferences, specifically: para. 119, is the child’s sleeping behavior satisfactory, whether they would like to try a behavioral program, or make a change to the child’s environment; para. 124, giving the option to choose a program that the caregiver prefers; para. 129 a desired bedtime for the child; para. 141, setting the maximum time for the child to cry; para. 142, confirms that the amount of time to cry is acceptable; para. 184, information on choice and implementation of programs or actions; and table 7, child did not sleep in normal bed last night; time child was first put to bed, etc.
Dothie specifically notes in paragraph 108 the use of the processing unit/remote server (e.g. paras. 107, 108, 110, 112, 115, 157, 158, etc.; which can be a separate unit or part of the personal processing device) having an algorithm and processors to run the software to perform the method and therefore the remote server does administer/ask the questions to the caregiver.  In addition, Dothie specifically notes in paragraph 158 the use of a plurality of base/sensor/portable units being connected to a main server to operate the system and method. 
Dothie discloses the use of a questionnaire and the use of a heater to change the temperature (e.g. para. 122, etc.), but does not specifically state the server automatically controls the heater/temperature throughout the day and change the environmental condition based on received values.  It would have been obvious to one having ordinary skill in the art at the time the invention was made/before it was effectively filed (and is admitted prior art as the applicant has not specifically pointed out the errors in the examiner’s findings and/or provided evidence of non-obviousness) to have modified the system and method as taught by Dothie, with the server automatically controlling the heater/temperature throughout the day and changing the environmental condition based on received values, as is well known and common knowledge in the art, to provide the predictable results of providing an automatic controlled system to change the temperature of the room to allow the parent to not be disturbed and allow instantaneous action by the server to correct the temperature and allow the infant to sleep better.

Claims 16-17, 19, 21, 23, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Dothie et al.  Dothie discloses the use of a questionnaire and the use of a heater to change the temperature, but does not specifically state the server automatically controls the heater/temperature throughout the day and change the environmental condition based on received values, using a probabilistic analysis from a population of caregivers and infants to determine the diagnosis/problem recommend solutions/goals; and using a trained neural network to perform the probabilistic analysis.  It would have been obvious to one having ordinary skill in the art at the time the invention was made/before it was effectively filed (and is admitted prior art as the applicant has not specifically pointed out the errors in the examiner’s findings and/or provided evidence of non-obviousness) to have modified the system and method as taught by Dothie, with the server automatically control the heater/temperature throughout the day and change the environmental condition based on received values, using a probabilistic analysis from a population of caregivers and infants to determine the diagnosis/problem recommend solutions/goals; and using a trained neural network to perform the probabilistic analysis, as is well known and common knowledge in the art, to provide the predictable results of: providing an automatic controlled system to change the temperature of the room to allow the parent to not be disturbed and allow instantaneous action by the server to correct the temperature and allow the infant to sleep better; providing the ability to understand and solve large sets of data and real world uncertainty using population data that represents a large portion of the population; and allowing the system to quickly and easily recognize patterns and provide results by previously training the neural network.
Claim 29 is rejected under 35 U.S.C. 103 as obvious over Dothie et al.  Dothie uses a questionnaire to ask the parent multiple questions about the child’s typical sleep (e.g. paras. 112-119, etc.) and specifically asks if the child’s sleep behavior is satisfactory or not, meeting the claim’s question of do you consider your child’s sleep as a problem.  In the alternative, it would have been obvious to one having ordinary skill in the art at the time the invention was made/before it was effectively filed (and is admitted prior art as the applicant has not specifically pointed out the errors in the examiner’s findings and/or provided evidence of non-obviousness), to have modified the system and method as taught by Dothie, with specific worded questions about the sleep habits of the child, such as “how well does your child usually sleep at night” or “how difficult is bedtime”, as is well-known and common knowledge, as those questions are standard questions asked by physicians or systems and methods for use in determining solutions to a child’s sleep problems that parents may have with the child.
Response to Arguments
Applicant's arguments filed 10/12/21 have been fully considered but they are not persuasive. The argument that Dothie does not ask questions related to the caregiver’s individual preferences is not persuasive as clearly set forth in the 102 rejection above for claim 12 and 103 rejection above for claim 1 (which was previous a 102 rejection).  The attorney and Applicants have not specifically addressed the examiner’s findings in the previous 102, and now 103, rejections regarding the claimed limitation of asking questions related to the caregiver’s individual preferences and only points out where support is located in the current application for that claimed limitation.  The Applicants have also not argued the previous 103 rejection of claim 15, which claim limitations were added to claim 1 in the current amendment, and therefore the rejection stands of claim 15/new claim 1.  
In addition, the Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the reference(s). Applicant's arguments also do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the reference(s) cited or the rejections/objections made. Further, they do not show how the amendments avoid such reference(s) or rejections/objections.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to George Robert Evanisko whose telephone number is (571)272-4945.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/George R Evanisko/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        12/5/21